EXHIBIT 10.14
ATMOS ENERGY CORPORATION
ANNUAL INCENTIVE PLAN FOR MANAGEMENT
(as amended and restated February 10, 2011)
     The Atmos Energy Corporation Annual Incentive Plan for Management
(hereinafter called the “Plan”) was adopted by the Board of Directors of Atmos
Energy Corporation, a Texas and Virginia corporation (hereinafter called the
“Company”), on August 12, 1998 to be effective October 1, 1998 and was approved
by the Company’s shareholders on February 10, 1999. An amendment to extend the
term of the Plan was approved by the Board of Directors on August 8, 2001, which
amendment was approved by the Company’s shareholders on February 13, 2002. An
amendment to further extend the term of the Plan the Plan was approved by the
Board of Directors on November 7, 2006, which amendment was approved by the
Company’s shareholders on February 7, 2007. The Plan was amended to further
extend its term by the Board of Directors on August 3, 2010, which amendment was
approved by the Company’s shareholders on February 9, 2011.
ARTICLE 1
PURPOSE
     The Plan is intended to provide the Company a means by which it can
engender and sustain a sense of personal commitment on the part of its
executives and senior managers in the continued growth, development, and
financial success of the Company and encourage them to remain with and devote
their best efforts to the business of the Company, thereby advancing the
interests of the Company and its shareholders. Accordingly, the Company may
award to executives and senior managers annual incentive compensation on the
terms and conditions established herein.
ARTICLE 2
DEFINITIONS
     For the purposes of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
     2.1 “Award” means the compensation payable under this Plan to a Participant
by the Committee pursuant to such terms, conditions, restrictions, and
limitations established by the Committee and Plan.
     2.2 “Board” means the Board of Directors of the Company.
     2.3 “Bonus Stock” or “Bonus Shares” means shares of Common Stock of the
Company awarded to a Participant as permitted and pursuant to the terms of the
Long-Term Incentive Plan.
     2.4 (a) “Change in Control” of the Company occurs upon a change in the
Company’s ownership, its effective control or the ownership of a substantial
portion of its assets, as follows:





--------------------------------------------------------------------------------



 



          (i) Change in Ownership. A change in ownership of the Company occurs
on the date that any “Person” (as defined in Section 2.4(b)(i) below), other
than (1) the Company or any of its subsidiaries, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (3) an underwriter temporarily holding stock pursuant to
an offering of such stock, or (4) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of the Company’s stock, acquires ownership of the Company’s
stock that, together with stock held by such Person, constitutes more than 50%
of the total fair market value or total voting power of the Company’s stock.
However, if any Person is considered to own already more than 50% of the total
fair market value or total voting power of the Company’s stock, the acquisition
of additional stock by the same Person is not considered to be a Change of
Control. In addition, if any Person has effective control of the Company through
ownership of 30% or more of the total voting power of the Company’s stock, as
discussed in paragraph (ii) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (i); or
          (ii) Change in Effective Control. Even though the Company may not have
undergone a change in ownership under paragraph (i) above, a change in the
effective control of the Company occurs on either of the following dates:
               (A) the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of the Company’s stock possessing 30% or more of the total
voting power of the Company’s stock. However, if any Person owns 30% or more of
the total voting power of the Company’s stock, the acquisition of additional
control of the Company by the same Person is not considered to cause a Change in
Control pursuant to this subparagraph (ii)(A); or
               (B) the date during any 12-month period when a majority of
members of the Board is replaced by directors whose appointment or election is
not endorsed by a majority of the Board before the date of the appointment or
election; provided, however, that any such director shall not be considered to
be endorsed by the Board if his or her initial assumption of office occurs as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
          (iii) Change in Ownership of Substantial Portion of Assets. A change
in the ownership of a substantial portion of the Company’s assets occurs on the
date that a Person acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) assets of the
Company, that have a total gross fair market value equal to at least 40% of the
total gross fair market value of all of the Company’s assets immediately before
such acquisition or acquisitions. However, there is no Change in Control when
there is such a transfer to an entity that is controlled by the shareholders of
the Company immediately after the transfer, through a

2



--------------------------------------------------------------------------------



 



transfer to (A) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock; (B) an entity,
at least 50% of the total value or voting power of the stock of which is owned,
directly or indirectly, by the Company; (C) a Person that owns directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock; or (D) an entity, at least 50% of the total value or voting
power of the stock of which is owned by a Person that owns, directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock.
     (b) For purposes of subparagraph (a) above:
     (i) “Person” shall have the meaning given in Section 7701(a)(1) of the
Code. Person shall include more than one Person acting as a group as defined by
the Final Treasury Regulations issued under Section 409A of the Code.
     (ii) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
     (c) The provisions of this Section 2.4 shall be interpreted in accordance
with the requirements of the Final Treasury Regulations under Section 409A of
the Code, it being the intent of the parties that this Section 2.4 shall be in
compliance with the requirements of said Code Section and said Regulations.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended, together
with the published rulings, regulations, and interpretations duly promulgated
thereunder.
     2.6 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.
     2.7 “Common Stock” or “Common Shares” means the Common Stock of the
Company, with no par value (stated value of $.005 per share), or such other
security or right or instrument into which such common stock may be changed or
converted in the future.
     2.8 “Company” means Atmos Energy Corporation, a Texas and Virginia
corporation, and any successor entity.
     2.9 “Covered Participant” means a Participant who is a “covered employee”
as defined in Section 162(m)(3) of the Code, and the regulations promulgated
thereunder, or who the Committee believes will be such a covered employee for a
Performance Period, and who the Committee believes may have remuneration in
excess of $1,000,000 for the Performance Period, as provided in Section 162(m)
of the Code.
     2.10 “Date of Conversion” means the date on which the Committee determines
and approves Awards; this is also the effective Date of Conversion for
Restricted Stock Units.

3



--------------------------------------------------------------------------------



 



     2.11 “Employee” means common law employee (as defined in accordance with
the Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company and any Subsidiary of the Company.
     2.12 “Fair Market Value” of a share of Common Stock is the mean of the
highest and lowest prices per share on the New York Stock Exchange Consolidated
Tape, or such reporting service as the Board may select, on the appropriate
date, or in the absence of reported sales on such day, the most recent previous
day for which sales were reported.
     2.13 “Long-Term Incentive Plan” is the Atmos Energy Corporation 1998
Long-Term Incentive Plan, as amended from time to time.
     2.14 “Participant” means an Employee who is selected by the Committee to
participate in the Plan.
     2.15 “Performance Criteria” or “Performance Goals” or “Performance
Measures” mean the objectives established by the Committee for the Performance
Period pursuant to Article V hereof, for the purpose of determining Awards under
the Plan.
     2.16 “Performance Period” means the consecutive 12 month period that
constitutes the Company’s fiscal year.
     2.17 “Plan” means the Atmos Energy Corporation Annual Incentive Plan for
Management, dated effective October 1, 1998, as amended from time to time.
     2.18 “Restricted Stock Unit” means a fixed or variable dollar denominated
right to acquire shares of Common Stock of the Company, which may or may not be
subject to restrictions, contingently granted to a Participant as permitted and
pursuant to the terms and provisions of the Long-Term Incentive Plan.
     2.19 “Section 409A” means Section 409A of the Code and the regulations and
other guidance promulgated thereunder.
     2.20 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.
     2.21 “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item
(i) above or any limited partnership listed in item (ii) above. “Subsidiaries”
means more than one of any such corporations, limited partnerships, partnerships
or limited liability companies.
     2.22 “Termination of Service” occurs when a Participant who is an Employee
or Non-employee Director has a “separation from service” as defined in
Section 1.409A-1(h) of the Final Treasury Regulations under Section 409A, or any
successor provision thereto, for any reason.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
ADMINISTRATION
     The Plan shall be administered by the Human Resources Committee of the
Board unless otherwise determined by the Board. If said Human Resources
Committee does not so serve, the Committee shall consist of not fewer than two
persons; any member of the Committee may be removed at any time, with or without
cause, by resolution of the Board; and any vacancy occurring in the membership
of the Committee may be filled by appointment by the Board.
     All actions to be taken by the Committee under this Plan, insofar as such
actions affect compliance with Section 162(m), shall be limited to those members
of the Board who are Non-employee Directors and who are “outside directors”
under Section 162(m). The Committee shall select one of its members to act as
its Chairman. A majority of the Committee shall constitute a quorum, and the act
of a majority of the members of the Committee present at a meeting at which a
quorum is present shall be the act of the Committee.
     The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be made. The Committee, in its discretion, shall
(i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations necessary or appropriate for the administration of the Plan, and
(iii) make such other determinations and take such other action as it deems
necessary or advisable in the administration of the Plan. Any interpretation,
determination, or other action made or taken by the Committee shall be final,
binding, and conclusive on all interested parties.
     With respect to restrictions in the Plan that are based on the requirements
of Section 162(m), Section 409A, or any other applicable law, rule or
restriction (collectively, “applicable law”), to the extent that any such
restrictions are no longer required by applicable law, the Committee shall have
the sole discretion and authority to make Awards hereunder that are no longer
subject to such restrictions.
ARTICLE 4
ELIGIBILITY
     Any Employee (including an Employee who is also a director or an officer)
is eligible to participate in the Plan. The Committee, upon its own action, may
make, but shall not be required to make, an Award to any Employee. Awards may be
made by the Committee at any time and from time to time to new Participants, or
to then Participants, or to a greater or lesser number of Participants, and may
include or exclude previous Participants, as the Committee shall determine. The
Committee’s determinations under the Plan (including without limitation
determinations of which Employees, if any, are to receive Awards, the form,
amount and timing of such Awards, the terms and provisions of such Awards, and
the agreements evidencing same) may be made by the Committee selectively among
Employees who receive, or are eligible to receive, Awards under the Plan.
Generally, an Employee must be a Participant in the Plan for a minimum of six
months during the Performance Period to be eligible for a full Award for that
Performance Period. However, an Employee with less than six months of
participation in the Plan during a Performance Period may receive a pro rata
Award at the discretion of the Committee.

5



--------------------------------------------------------------------------------



 



ARTICLE 5
PERFORMANCE GOALS AND MEASUREMENT
     5.1 Performance Goals Establishment. Performance Goals shall be established
by the Committee not later than 90 days after commencement of the Performance
Period. The Performance Goals may be identical for all Participants or, at the
discretion of the Committee, may be different to reflect more appropriate
measures of individual performance.
     5.2 Awards. Awards shall be made annually in accordance with actual
performance compared to the Performance Goals previously established by the
Committee for the Performance Period.
     5.3 Performance Goals. Performance Goals relating to Covered Participants
for a Performance Period shall be established by the Committee in writing.
Performance Goals may include alternative and multiple Performance Goals and may
be based on one or more business and/or financial criteria. In establishing the
Performance Goals for the Plan Year, the Committee in its discretion may include
one or any combination of the following criteria in either absolute or relative
terms, for either the Company or any of its Subsidiary organizations:

  (a)   Total shareholder return;     (b)   Return on assets, equity, capital,
or investment;     (c)   Pre-tax or after-tax profit levels, including: earnings
per share; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; net operating profits after tax, and net income;
    (d)   Cash flow and cash flow return on investment;     (e)   Economic value
added and economic profit;     (f)   Growth in earnings per share;     (g)  
Levels of operating expense or other expense items as reported on the income
statement, including operating and maintenance expense; and/or     (h)  
Measures of customer satisfaction and customer service as surveyed from time to
time, including the relative improvement therein.

     5.4 Adjustments for Extraordinary Items. The Committee shall be authorized
to make adjustments in the method of calculating attainment of Performance Goals
in recognition of: (i) extraordinary or non-recurring items, (ii) changes in tax
laws, (iii) changes in generally accepted accounting principles or changes in
accounting policies, (iv) charges related to restructured or discontinued
operations, (v) restatement of prior period financial results, and (vi) any
other unusual, non-recurring gain or loss that is separately identified and
quantified in the Company’s financial statements. Notwithstanding the foregoing,
the Committee may, at its sole discretion, reduce the performance results upon
which Awards are based under the Plan, to offset any unintended result(s)
arising from events not anticipated when the Performance Goals were established,
provided that such adjustment is permitted by Section 162(m).
     5.5 Determination of Awards. The Award and payment of any Award under this
Plan to a Covered Participant with respect to the Performance Period shall be
contingent upon the attainment of the Performance Goals that are applicable to
such Covered Participant. The Committee shall certify in writing prior to
payment of any such Award that such applicable Performance Goals relating to the
Award are satisfied. Approved minutes of the Committee may be used for this
purpose. The Performance Goals shall not allow for any discretion by the
Committee as to an increase in any Award, but discretion to lower an Award is
permissible.

6



--------------------------------------------------------------------------------



 



ARTICLE 6
AWARDS
     6.1 Timing of Awards. At the first meeting of the Committee after the
completion of the Performance Period, the Committee shall review the prior
year’s performance in relation to the Performance Goals. The first meeting of
the Committee shall occur within 60 days following the completion of the
Performance Period.
     6.2 Form of Awards. Awards are paid in cash within ten (10) days following
the meeting described in Section 6.1. In addition, if and as the Committee so
permits, prior to the commencement of the Performance Period or, in the
Committee’s sole discretion, at any time on or before the date that is six
(6) months before the end of the Performance Period, provided that a Participant
permitted to make such a voluntary election after the commencement of the
Performance Period has continuously preformed services for the Company from the
beginning of such Performance Period, the Participant may voluntarily elect to
convert any Award paid to him in cash in 25 percent increments, in whole or
part, into the following forms:
     (a) Bonus Stock. The Participant may elect to convert all or a portion of
the Award to Bonus Shares, with the value of the Bonus Shares (based on the Fair
Market Value of such Bonus Shares as of the Date of Conversion) being equal to
110% of the amount of the Award. Such Bonus Shares shall be unrestricted and
shall be granted pursuant to the Long-Term Incentive Plan within ten (10) days
following the meeting described in Section 6.1.
     (b) Restricted Stock Unit Awards. The Participant may elect to convert all
or a portion of the Award to Company Restricted Stock Units, with the value of
the Restricted Stock Units (each such Unit being equal to the Fair Market Value
of a share of Common Stock as of the Date of Conversion) being equal to 150% of
the amount of the Award. Such Restricted Stock Units shall provide that on the
date which is three (3) years from the Date of Conversion (the “Distribution
Date”), but in no event later than ten (10) days following the Distribution
Date, the Participant shall receive a distribution of shares of Common Stock
equal in number to the number of Restricted Stock Units determined under this
paragraph (b). These Restricted Stock Units will be granted as time-lapse
restricted stock units pursuant to the Long-Term Incentive Plan within ten
(10) days following the meeting described in Section 6.1.
     6.3 Maximum Awards. The maximum cash Award that may be made to a Covered
Participant under the Plan for any Performance Period shall be $1.0 million.
ARTICLE 7
WITHHOLDING TAXES
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law to be withheld with
respect to such payments.

7



--------------------------------------------------------------------------------



 



ARTICLE 8
NO RIGHT TO CONTINUED EMPLOYMENT OR AWARDS
     No Employee shall have any claim or right to be made an Award, and the
making of an Award shall not be construed as giving a Participant the right to
be retained in the employ of the Company or any of its Subsidiaries. Further,
the Company and its Subsidiaries expressly reserve the right at any time to
terminate the employment of any Participant free from any liability under the
Plan; except that a Participant, who meets or exceeds the Performance Goals for
the Performance Period and was actively employed for the full term of the
Performance Period, will be eligible for an Award even though the Participant is
not an active employee of the Company at the time the Committee makes Awards
under the Plan.
ARTICLE 9
CHANGE IN CONTROL
     Immediately upon a Change in Control, notwithstanding any other provision
of this Plan, all Awards for the Performance Period in which the Change in
Control occurs shall be deemed earned at the maximum Performance Goal level, and
the Company shall make a payment in cash to each Participant within ten
(10) days after the effective date of the Change in Control in the amount of
such maximum Award. The making of Awards under the Plan shall in no way affect
the right of the Company to adjust, reclassify, reorganize, or otherwise change
its capital or business structure, or to merge, consolidate, dissolve,
liquidate, sell or transfer all or any portion of its businesses or assets.
ARTICLE 10
AMENDMENT, MODIFICATION, SUSPENSION, OR TERMINATION
     Subject to the limitations set forth in this Article 10, the Board may at
any time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment which requires stockholder approval in order for the
Plan and Awards under the Plan to continue to comply with Section 162(m),
including any successors to such Section, shall be effective unless such
amendment shall be approved by the requisite vote of the stockholders of the
Company entitled to vote thereon.
ARTICLE 11
GOVERNING LAW
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Texas and applicable Federal law.

8



--------------------------------------------------------------------------------



 



ARTICLE 12
SUCCESSORS AND ASSIGNS
     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, expressly to assume and agree to perform
the Company’s obligation under this Plan in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. As used herein, the “Company” shall mean the Company as
hereinbefore defined and any aforesaid successor to its business and/or assets.
ARTICLE 13
EFFECTIVE DATE AND TERM
     The Plan became effective as of October 1, 1998 and will terminate as of
September 30, 2016. After termination of the Plan, no future Awards may be made.
ARTICLE 14
INTERPRETATION
     The Plan is designed to comply with Section 162(m), and all provisions
hereof shall be construed in a manner consistent with that intent.
ARTICLE 15
INDEMNIFICATION
     No member of the Board or the Committee, nor any officer or Employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or Employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination, or interpretation.
ARTICLE 16
SECTION 409A COMPLIANCE
     To the extent (i) any payment to which a Participant becomes entitled under
this Plan in connection with the Participant’s termination of employment with
the Company (for reasons other than death) constitutes a payment of deferred
compensation subject to Section 409A, and (ii) the Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earliest
of (A) the expiration of the six (6) month period measured from the date of
Participant’s “separation from service” (as such term is defined in final
Treasury Regulations issued under Section 409A and any other guidance issued
thereunder) with the Company; or (B) the date of the

9



--------------------------------------------------------------------------------



 



Participant’s death following such separation from service. Upon the expiration
of the applicable deferral period, any payment which would have otherwise been
made during that period in the absence of this Article 16 shall be made to the
Participant or the Participant’s beneficiary.
*   *   *   *   *   *   *
     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
as of February 10, 2011, by its President pursuant to prior actions taken by the
Board and the shareholders of the Company.

                  ATMOS ENERGY CORPORATION    
 
           
 
  By:   /s/ KIM R. COCKLIN
 
Kim R. Cocklin    
 
      President and    
 
      Chief Executive Officer    

Attest:

     
/s/ DWALA KUHN
 
Dwala Kuhn
   
Corporate Secretary
   

10